                                       Case 3:19-cv-01484-WHA Document 236 Filed 11/07/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                 UNITED STATES DISTRICT COURT

                                   7
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   PAUL MONPLAISIR, et al.,
                                  11                  Plaintiffs,                            No. C 19-01484 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   INTEGRATED TECH GROUP, LLC, et al.,                   ORDER DENYING PRELIMINARY
                                                                                             SETTLEMENT APPROVAL
                                  14                  Defendants.

                                  15

                                  16                                          INTRODUCTION

                                  17        In this wage and hour collective and putative class action, the parties move for

                                  18   conditional class certification and preliminary approval of a proposed class and collective

                                  19   settlement. Because the proposal unduly rewards counsel, appears detached from the merits of

                                  20   plaintiffs’ claims, and unfairly burdens a discrete subset of plaintiffs, preliminary approval is

                                  21   DENIED.

                                  22                                            STATEMENT

                                  23        Prior orders detail the facts of this case. Briefly, defendants Integrated Tech Group, LLC

                                  24   and ITG Communications LLC (“ITG”) install cable and communication equipment across the

                                  25   nation. In March 2019, ITG’s employees sued for violation of both federal and California law.

                                  26   The complaint alleged a slew of minimum-wage and overtime, meal and rest-break, expense-

                                  27   reimbursement, and wage-statement violations by ITG. An August 2019 order conditionally

                                  28   certified a nationwide collective under the Fair Labor Standards Act (Dkt. No. 76). An order
                                       Case 3:19-cv-01484-WHA Document 236 Filed 11/07/20 Page 2 of 5




                                   1   dated March 2, 2020, however, compelled many plaintiffs to arbitrate their claims and

                                   2   appeared to cut the collective from nearly 380 members to 132 (Dkt. Nos. 167; 228 at 6).

                                   3   Undaunted, plaintiffs moved to certify a Rule 23 class of California employees (Dkt. No. 128).

                                   4         But a problem emerged. Despite full briefing and a hearing, the putative class size

                                   5   remained unknown because the parties’ dueling motions targeted different groups. ITG

                                   6   targeted the nationwide FLSA collective for arbitration. Plaintiffs’ class certification motion,

                                   7   however, shifted to California employees, of unknown count, potentially sidestepping the

                                   8   arbitration order.

                                   9         Seeking clarification, a March 6 order held plaintiffs’ motion in abeyance and directed

                                  10   discovery to determine the putative California-class size, how many putative members had

                                  11   been compelled to arbitrate, and how many remained free to proceed with the class (Dkt. No.

                                  12   168). Before these questions could be answered, however, the parties reached a proposed
Northern District of California
 United States District Court




                                  13   settlement.

                                  14         Following settlement conferences with Magistrate Judge Donna M. Ryu on February 28

                                  15   and April 16, the parties attended, with the undersigned’s approval, a mediation session with

                                  16   the experienced wage and hour mediator, Jeffrey A. Ross (not to be confused with San

                                  17   Francisco Superior Court’s Judge Jeffrey S. Ross). Talks appeared fruitful. On July 22, the

                                  18   parties reached an agreement and a July 27 order paused discovery, pending a motion for

                                  19   preliminary approval of the proposed settlement. Counsel have now moved for preliminary

                                  20   approval of a settlement on behalf of the 378 member FLSA collective and the 284 member

                                  21   putative California class. ITG consents and does not oppose class and collective certification

                                  22   for the present purpose. This order follows briefing and a hearing (held telephonically due to

                                  23   COVID-19).

                                  24                                             ANALYSIS

                                  25         Our court of appeals maintains a “strong judicial policy” in favor of settlement of

                                  26   “complex class action litigation.” Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th

                                  27   Cir. 1992). But a class settlement must offer fair, reasonable, and adequate relief. Lane v.

                                  28   Facebook, Inc., 696 F.3d 811, 818 (9th Cir. 2012). Preliminary approval is appropriate if “the
                                                                                       2
                                       Case 3:19-cv-01484-WHA Document 236 Filed 11/07/20 Page 3 of 5




                                   1   proposed settlement appears to be the product of serious, informed, non-collusive negotiations,

                                   2   has no obvious deficiencies, does not improperly grant preferential treatment to class

                                   3   representatives or segments of the class, and falls within the range of possible approval.” In re

                                   4   Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007) (Chief Judge Vaughn

                                   5   Walker).

                                   6        The crux of our proposed settlement is a non-reversionary $1,625,000 payment to the

                                   7   class and collective members. Of this, $21,500 will be set aside for the settlement

                                   8   administrator, $30,000 for the California Labor & Workforce Development Agency’s share of

                                   9   the PAGA penalties, and $5,000 as a service award for named plaintiff Monplaisir. Among the

                                  10   378 collective members and 284 members of the California class (46 who have already opted

                                  11   into the collective), each of our 616 plaintiffs would receive an average of $2,545 (FLSA

                                  12   collective members would average $1,325 and California members would average $3,975).
Northern District of California
 United States District Court




                                  13   For several reasons, however, this proposal fails to pass muster.

                                  14        First, the proposal is a steal for class counsel. Class counsel have agreed not to seek

                                  15   more than $1,500,000 in fees, and ITG will not oppose any fee request up to $700,000 (or costs

                                  16   up to $150,000). Counsel characterize its fee and costs award as provided for “separately and

                                  17   in addition to” the payment to the class and collective (Dkt. No. 228 at 27). This just misses

                                  18   the reality here. ITG has agreed, effectively, to a gross settlement payment of between

                                  19   $2,475,000 and $3,275,000 (Dkt. No. 228-2 at ¶ 2(o)–(p)). Counsel will take between

                                  20   anywhere from 28% to 45% of this gross payment — an extraordinary fee given the 25%

                                  21   benchmark in this circuit. See Hanlon v. Chrysler Corp., 150 F.3d 1011, 1029 (9th Cir. 1998)

                                  22   (overruled on other grounds by Wal-Mart v. Dukes, 564 U.S. 338 (2011)). This, before we

                                  23   even ask whether $1,625,000 marks an adequate portion of the class and collective’s total

                                  24   potential recovery here.

                                  25        It does not. Class counsel estimate the total potential recovery here at $10.9 million. The

                                  26   settlement payment to the class and collective comes to between a 23% and 30% percent

                                  27   recovery before attorney’s fees, and a 15% recovery after. Even taking the gross numbers,

                                  28   counsel expect our plaintiffs to leave 70% to 77% of the potential recovery on the table here,
                                                                                      3
                                       Case 3:19-cv-01484-WHA Document 236 Filed 11/07/20 Page 4 of 5




                                   1   yet themselves seek to make off with 28% to 45% of the total payment. In this circuit, counsel

                                   2   earns an extraordinary fee by winning an extraordinary result for their clients. They have not

                                   3   yet done so here and this order will not bless counsel’s sweetheart deal.

                                   4         Second, the slim recovery here seems to be based more on ITG’s successful motion to

                                   5   compel arbitration than on a rigorous evaluation of the merits of plaintiffs’ claims. ITG says it

                                   6   will waive enforcement of the arbitration agreements for the purposes of obtaining a single,

                                   7   efficient settlement here. But ITG cannot both waive arbitration for settlement purposes and

                                   8   then hold the arbitration agreements over the negotiations for the purposes of slashing

                                   9   plaintiffs’ recovery. Simply, ITG wants to have it both ways, and the class and collective

                                  10   would pay the price.

                                  11         Presumably, the parties could yet justify a future low-end proposed settlement on the

                                  12   merits. At class certification, ITG did ably contest the merits of plaintiffs’ claims. For
Northern District of California
 United States District Court




                                  13   instance, one declarant explained in detail how ITG guaranteed each employee a lawful

                                  14   minimum wage, offered quality-incentive bonuses above and beyond the hourly wage, and

                                  15   accounted for that bonus in overtime and double-time pay. Undercutting plaintiffs’ overtime

                                  16   claims, the same declarant described ITG’s cell-phone app which tracked employee time

                                  17   (showing that employees were paid for drive-time), prompted employees to take, delay, or skip

                                  18   their rest and meal breaks, and awarded premium pay for skipped or missed breaks (Dkt. No.

                                  19   142). While class counsel accounted for some of these defenses in determining their estimate

                                  20   of ITG’s total liability here (Dkt. No. 228), they have not presented a rigorous analysis

                                  21   demonstrating how and the extent to which ITG’s defenses undercut each of plaintiffs’ claims

                                  22   such that, in counsel’s good judgment, a 15% recovery for the class is fair.

                                  23         Third, even assuming that it would be proper for the proposed settlement to represent a

                                  24   buyout of so many plaintiffs’ arbitration agreements, the proposed settlement does not fairly

                                  25   address the fact that a subset of plaintiffs, free of any arbitration requirement, would be

                                  26   subsidizing that buyout for the rest. Just as a proposed settlement may not unfairly distinguish

                                  27   between plaintiffs, it may not unfairly lump different groups together. As inadequate as the

                                  28   proposal is for the majority of plaintiffs, it is even more so for the subset.
                                                                                         4
                                       Case 3:19-cv-01484-WHA Document 236 Filed 11/07/20 Page 5 of 5




                                   1         As a final note, the proposal draws out the settlement payment in installments. The

                                   2   parties justify this with vague assertions of ITG’s financial situation. In the future, such a self-

                                   3   serving statement would require a sworn declaration with supporting material to be taken

                                   4   seriously.

                                   5                                            CONCLUSION

                                   6         The proposed settlement unduly rewards counsel at plaintiffs’ expense, appears more a

                                   7   product of arbitration agreements than the merits, and unfairly burdens a discrete portion of the

                                   8   class and collective members. It remains conceivable that an amended proposal could be better

                                   9   justified. The undersigned’s role, however, is not to amend the proposed settlement, but to

                                  10   either approve or deny it. See Jeff D. v. Andrus, 899 F.2d 753, 758 (9th Cir. 1989).

                                  11   Preliminary approval is DENIED. This order need not reach the question of conditional class

                                  12   certification. The parties shall please submit the requested supplemental numerosity discovery
Northern District of California
 United States District Court




                                  13   (Dkt. No. 214) by NOVEMBER 27 AT 5:00 P.M.

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: November 7, 2020.

                                  17

                                  18
                                                                                                WILLIAM ALSUP
                                  19                                                            UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        5
